DETAILED ACTION
The following is a Final office action in response to communications received on 9/21/2022.  Claims 1, 7, 11-17 and 20 have been amended. Claims 11-17 and 20 were previously withdrawn.  Claims 21-22 have been added. Currently, claims 1-10 and 21-22 are pending and examined below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sease (U.S. Patent No. 4,788,806).
Regarding claim 1, Sease discloses a fabric housing (610) for stretching fabric on walls or ceilings (Fig. 23), the fabric housing comprising a first exterior wall (624); a second exterior wall (622); a tensioning leg (655) configured to tightly abut one of the first exterior wall or second exterior wall, the tensioning leg being configured to grip a fabric between the tensioning leg and the one of the first exterior wall or second exterior wall (the fabric is capable of being wrapped around the legs 666 and 630 and back between leg 655 and 627 of leg 622); and a pair of opposing jaws (672) configured to secure the fabric, the pair of opposing jaws being disposed along one of the first exterior wall or the second exterior wall, the pair of opposing jaws being separate from the tensioning leg (Fig. 23).
Regarding claim 2, Sease discloses a protrusion extension (680) configured to engage with a wall.
Regarding claim 4, Sease discloses the tensioning leg (655) is configured to removably engage with a different wall as the pair of opposing jaws are disposed (Fig. 23).
Regarding claim 5, Sease discloses a shape mechanism (corner approximate 674) configured to define the exterior shape of fabric positioned in the fabric housing.
Regarding claim 6, Sease discloses the shape mechanism (674) defines a rounded shape.
Regarding claim 9, Sease discloses the tensioning leg (655) is configured to provide enough grip to the fabric as to restrict any movement.
Regarding claim 10, Sease discloses the pair of opposing jaws (672) comprise a locked position (Fig. 23) and an unlocked position (When disengaged), and the pair of opposing jaws are interlocked in an instance the opposing jaws are in the locked position (Fig. 23).
Regarding claim 21, Sease discloses the tensioning leg (655) defines a first plane between the tensioning leg and the second exterior wall (622), the pair of opposing jaws (672) defines a second plane along the second exterior wall, and the first plane and the second plane are separate and non-intersecting planes (Fig. 23).
Regarding claim 22, Sease discloses the tensioning leg (655) is further configured to grip the fabric between the tensioning leg and the second exterior wall (622) at a first location on the first plane, and the pair of opposing jaws (672) is further configured to secure the fabric at a second location on the second plane (Fig. 23).
Allowable Subject Matter
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a fabric housing, wherein the fabric housing comprises a first and second exterior wall, a tensioning leg configured to tightly abut one of the walls and grip a fabric therebetween, a pair of opposing jaws disposed along one of the walls and being separate from the tensioning leg, wherein the tensing leg is configure to removably engage with the same wall as the wall along which the pair of opposing jaws are disposed as recited in its entirety in claim 3 in combination with claim 1; or wherein the tensioning leg is maintained in place by an interior leg, the interior leg being configured to be attached d to the first exterior wall at one end and the second exterior wall at the other end as recited in claim 7 in combination with claim 1. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633